DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed application, Application No. 16/354776, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the Summary section of the specification (paragraphs [0007]-[0008]) and the limitations “the body being configured to move in a forward direction by reeling the fishing line” in claims 1 and 9, “the rod penetrating the swinging part to restrict the movement of the swinging part in the body” in claim 1, and “the swinging part having a length extending along a tension direction of the at least one spring, the length of the swinging part being longer than a length of the at least one spring that is extending between the body and the swinging part along a tension direction of the at least one spring” in claim 9. The disclosure of the prior-filed application does not describe “the body being configured to move in a forward direction by reeling the fishing line”, “the rod penetrating the swinging part to restrict the movement of the swinging part in the body”, and “the swinging part having a length extending along a tension direction of the at least one spring, the length of the swinging part being longer than a length of the at least one spring that is extending between the body and the swinging part along a tension direction of the at least one spring”, but instead describes a front direction X, the rod passing through the mounting hole of the swinging part, and how the tension of the spring is adjusted (page 4, page 11, and page 7 in prior-filed application). Defining movement direction, how the components are to engage with each other, and lengths and the comparison of length between components changes the scope of the invention, providing additional details that were not provided in the prior-filed application. The foreign priority document, JP 2018-080504, has not been perfected because an English language translation has not been provided; nevertheless, the lack of 35 U.S.C. 112(a) support for the instant claims in Application No. 16/354776 breaks the chain of priority. Accordingly, claims 1-13 are not entitled to the benefit of the prior application and thus receive the filing date of the instant application, 10/21/2021. 
Information Disclosure Statement
Applicant’s information disclosure statements filed 10/21/2021 and 1/25/2022 have been considered and are included in the file.
Claim Objections
Claim9 is objected to because of the following informalities:  
Claim 9, line 8, “swinging part along a tension direction” should be changed to --swinging part along the tension direction--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the length of the swinging part being longer than a length of the at least one spring that is extending between the body and the swinging part along a tension direction of the at least one spring”. It is unclear, since the length of the spring is variable, how the length of the spring is measured with respect to length in comparison to the swinging part.  
Claims 10-13 are rejected based on depending upon a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninomiya (JP 2003289759, machine translation attached).
Regarding claim 1, Ninomiya discloses a lure (Figure 1, for example) comprising: a body (1) having a cavity (2), the body (1) being configured to move in a forward direction by reeling a fishing line (lines 147-149 of machine translation), a swinging part (4) movably mounted in the body so as to be movable in the cavity after the body changes from a moving state to a stopped state ((4), having a center of gravity (W) that deviates from the rotation axis (C), can move once the operation state is halted, see paragraph [0036] of machine translation); and a rod (8) extending inside the cavity in a left-right direction of the body with respect to the forward direction (Fig. 5 embodiment, paragraph [0036] of machine translation), the rod (8) having a pair of opposite ends, each end of the rod being fixed to the body (Fig. 5), the rod penetrating the swinging part to restrict the movement of the swinging part in the body ((4) is rotatably supported by (8) through a mounting hole along the rotation axis (C)).  
Regarding claim 5, Ninomiya discloses wherein the swinging part has a plate shape (Figs. 3a-3c, as examples, show a plate shape for swinging part (4)). 
Regarding claim 7, Ninomiya discloses wherein the swinging part is arranged to oscillate relative to the body after the body changes from the moving state to the stopped state ((4), having a center of gravity (W) that deviates from the rotation axis (C), can move back and forth once the operation state is halted, see paragraph [0036] of machine translation). 
Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwagi (JP 2003219765, machine translation attached).
Regarding claim 9, Kashiwagi discloses a lure (10) comprising: a body (11) having a cavity (18), the body being configured to move in a forward direction by reeling a fishing line (paragraph [0011] of machine translation); and a swinging part (19) movably attached by at least one spring (20) to the body so as to be movable in the cavity after the body changes from a moving state to a stopped state (paragraph [0025] of machine translation details the “vibration” that occurs once the swinging part starts to move, and with inertia, will continue to move once the body changes to a stopped state), the swinging part having a length extending along a tension direction of the at least one spring (swinging part (19) has a length in the tension direction of the at least one spring), the length of the swinging part being longer than a length of the at least one spring that is extending between the body and the swinging part along a tension direction of the at least one spring (based on the elasticity of the spring and the weight of the swinging part, the length of the spring is variable, therefore, at least at some point, the length of the swinging part is longer than a length of the spring).    
Regarding claim 10, Kashiwagi discloses wherein the swinging part (19) is attached to the body by two or more springs (Fig. 1). 
Regarding claim 11, Kashiwagi discloses wherein the springs of the at least one spring are coil springs (Fig. 1, paragraph [0023] of machine translation).
Regarding claim 12, Kashiwagi discloses wherein the swinging part is arranged to oscillate relative to the body after the body changes from the moving state to the stopped state (paragraph [0025] of machine translation details the “vibration” that occurs once the swinging part starts to move, and with inertia, will continue to move once the body changes to a stopped state).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya (JP 2003289759, machine translation attached) in view of Hayakawa (JP 2002330668, machine translation attached).
Regarding claim 2, Ninomiya does not explicitly disclose wherein the swinging part being configured to emit light received from outside of the body, the body being configured such that the light emitted from the swinging part is visible to the outside of the body.
Hayakawa teaches a swinging part being configured to emit light received from outside of the body (paragraph [0017] of machine translation teaches “flap weight body 6 is formed by a light reflector”), the body being configured such that the light emitted from the swinging part is visible to the outside of the body (paragraph [0017] of machine translation teaches “body 1a is formed of a translucent material”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swinging part of Ninomiya to emit light and the body of the lure to allow the swinging part to be visible to the outside of the body as taught by Hayakawa in order to improve the fish collecting effect of the lure (Hayakawa: [0017] of machine translation).  
Regarding claim 3, Ninomiya as modified by Hayakawa teaches (references to Hayakawa) wherein the swinging part includes a reflector (paragraph [0017] of machine translation teaches “flap weight body 6 is formed by a light reflector”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya (JP 2003289759, machine translation attached) in view of Hayakawa (JP 2002330668, machine translation attached) and further in view of Berzc et al. (US 3762092).
Regarding claim 4, Ninomiya as modified by Hayakawa is silent about wherein the swinging part includes a fluorescent body.
Bercz et al. teaches a part includes a fluorescent body (22a and 22b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Ninomiya modified by Hayakawa to include an interior fluorescent body emitting light as taught by Bercz et al. for the swinging part in order to obtain a high fish-collecting effect such as multi-color emission (Bercz et al.: col. 4, lines 1-12).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya (JP 2003289759, machine translation attached) in view of Ito (US 2016/0309687).
Regarding claim 6, Ninomiya does not explicitly teach wherein the swinging part has a longitudinal length extending along the longitudinal direction of the body. 
Ito teaches a swinging part having a longitudinal length extending along the longitudinal direction of the body (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Ninomiya with the swinging part has a longitudinal length extending along the longitudinal direction of the body as taught by Ito in order to recreate movement alike to the movement of real fish internal organs (Ito: paragraph [0029]).   
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya (JP 2003289759, machine translation attached) in view of Dugger II (US 2005/0034349, hereinafter “Dugger”).
Regarding claim 8, Ninomiya is silent about wherein the cavity interior is depressurized relative to atmospheric pressure.
Dugger teaches wherein the cavity interior is depressurized relative to atmospheric pressure (claim 36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cavity interior of Ninomiya to be depressurized as taught by Dugger in order to increase the longevity of the fish attracting movement produced by the swinging part (Dugger: claim 36). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (JP 2003219765, machine translation attached) in view of Hayakawa (JP 2002330668, machine translation attached).
Regarding claim 13, Kashiwagi does not explicitly disclose wherein the swinging part has a plate shape. 
Hayakawa teaches a swinging part that has a plate shape (paragraph [0012] of machine translation details a plate-shaped flat weight body 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Kashiwagi with a plate shaped swinging part as taught by Hayakawa in order to allow for more distance in movement back and forth over a ball shape, which allows for more movement which in turn attracts fish more. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643